Citation Nr: 1735454	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for headaches, memory loss, concentration problems, and a bump on the head, to include as the residuals of a TBI.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2016; a statement of the case was issued in July 2016; and a substantive appeal was received in August 2016.  The Board remanded this matter in February 2017 for further development and found that new and material evidence was not needed due to the application of 38 C.F.R. § 3.156(c).  


FINDINGS OF FACT

1.  Headaches, memory loss, concentration problems, and other cognitive deficits were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service.  

2.  The evidence is in equipoise as to whether a bump on the Veteran's head was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for headaches, memory loss, concentration problems, and other cognitive deficits have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for a bump on the head have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In an April 2013, the RO send the Veteran a notification letter. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2014, May 2015, and March 2017.  The examiners reviewed the claims file or were otherwise made aware of the Veteran's medical history in conjunction with the examination.  

The Social Security Administration stated that any records requested of them have been destroyed (VBMS, 3/22/10; 6/10/13).  In December 2013, there was a formal finding of unavailability regarding the service treatment records (VBMS, 12/6/13).  As such, the Board finds no further development is warranted regarding these records.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Veteran's hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately, the Board remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his October 2016 Board hearing, the Veteran testified that he suffered a head injury when he fell from a ship's ladder while descending from the ship.  The accident occurred in May 1944.  The Veteran's representative indicated that the Veteran was treated at Baylor's State Hospital in Staten Island; but acknowledged that a thorough search has not located any medical records.  When asked if the Veteran experienced headaches, he stated that he couldn't remember.  The Veteran stated that he never was treated at Baylor Hospital in Staten Island.  He stated that he is not sure he was ever treated.  He just knows that he was out (asleep) for a couple days; and then for a couple weeks he just had to lay low because his head would bother him when they dropped depth charges.  He testified that he resumed his duties in a couple of weeks.  

The Veteran testified that he still has a lump on his head (a little bit above and behind his right ear).  He also testified that memory loss was always an issue for him after service.  He testified that a doctor told him that it "could be connected" to the in-service injury.  However, he testified a dermatologist told him that the lump on his head was due to the accident.  In addition to the lump on his head, he testified to experiencing memory loss, headaches, and difficulty concentrating.  

The Veteran also testified to being in a post-service car accident in which he was hit in the head.  He stated that it knocked him unconscious for 5-10 minutes.  The doctor told him that if he hadn't been in a Lincoln, he would be dead.  Nonetheless, he stated that the in-service injury was a lot worse.  

A December 1945 correspondence from the Veteran's representative at the time reflects that the representative was seeking confirmation of in-service injury in which the Veteran fell from a ladder and sustained serious injuries.  

The log book of the SS Exanthia confirms that a chain ladder leading down from the boat deck gave way in May 1944; and that the Veteran (among others) fell into the water.  The Veteran was treated for a bump on his head (VBMS, 8/21/14).  

Treatment reports dated April 2000 - May 2000 reflect that the Veteran underwent an MRI because he displayed asymmetric hearing loss.  He was being evaluated for possible acoustic neuroma.  The MRI reflected that the brain was within normal limits (VBMS, 1/9/15, pgs. 22, 26; 2/9/15).

The first medical evidence of any post service symptoms is a May 2008 outpatient treatment report in which the Veteran reported headaches/facial fullness.  The examiner noted that he had sinus disease (VBMS, 3/4/10, p. 6).  

The Veteran underwent a VA psychiatric examination in December 2014 by a VA psychologist.  He spent an extended amount of time discussing the situation with the Veteran and his daughter ([redacted]).  The Veteran was unclear on the purpose of the examination.  He reported falling from a boat and being hit in the head with the ladder after it broke free from the ship.  He recalled ongoing treatment for a few days subsequent to the injury.  However, he was not identifying ongoing issues related to an alleged brain injury.  Consequently, he was unclear as to how he came to have an examination for a brain injury.  Given the confusion, the examiner asked [redacted] to come to the examination.  She stated that her father did not have issues related to brain damage.  The examiner discussed typical signs and symptoms; and [redacted] said there were no related issues.  She also was surprised that her father was scheduled for an exam related to a traumatic brain injury (TBI).  The examiner, the Veteran, and [redacted] were all satisfied that they were wrongly directed to the exam for TBI, as there had been an early head injury, but no evidence of any related or ongoing signs of brain damage.  Though the Veteran agreed that he did not have ongoing TBI issues, he was adamant that he wanted to keep the appointment with the doctor for the TBI exam.  It became clear to the examiner that the Veteran would not be satisfied without continuing with the upcoming exam, so the exam was not cancelled.

The 2014 VA psychologist noted that the Veteran had no history of mental health treatment.  Given that the Veteran was not making a claim for TBI or mental health, the exam was terminated.  The examiner noted that the Veteran did not have a mental disorder diagnosis.  

The Veteran underwent a VA examination in May 2015.  The VA staff physician reviewed the claims file in conjunction with the examination.  The Veteran once again described an incident in which he fell from a ladder during service.  He stated that after being pulled out of the water, two people were working on his head.  He reported that he was sent back to the ship; was out for three days; and that the captain told him to take it easy.  He stated that there were no doctors on the ship.  He stated that a little while later, bombs that were dropped near his ship caused a severe headache, and he rested.  After a few weeks, he was sent to the mast for watch; but he was too weak to climb down the rope ladder.  

The Veteran reported that his current concern was a bump on his head.  He stated that at times it is painful and larger in size.  The examiner noted that the service treatment records reflect that the Veteran was treated for a bump on his head.  He also noted that the Veteran was treated for hearing loss in 1999; and that a 2000 MRI of the brain reveal no abnormalities.  

Upon examination, the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgement was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran reported mild or occasional headaches, and mild anxiety.  These symptoms did not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  The only physical finding noted was a firm, elevated, and non tender area of the head, posterior to the right ear.  The Veteran reported that at times the area is painful/tender and larger in size (due to swelling).  He stated that this has been present since he fell and hit his head in service.  Upon examination, the Veteran was alert and oriented; had fluent language; and was able to report events in service.

The examiner opined that it was at least as likely as not the Veteran sustained mild traumatic brain injury in service based on (1) service treatment reports which reflect that he was treated for bump on his head (2) the Veteran's history which is consistent with altered mental status following the injury and (3) report of sensitivity to sound and weakness that occurred in the weeks following injury which are consistent with usual symptoms of mild traumatic brain injury.  However, the examiner found it was less likely that there are residuals of this injury based on the usual recovery from mild brain injury within weeks to months.  The examiner noted that the Veteran's current concern regarding the injury is the bump on his head which is painful at times.

Pursuant to the Board's February 2017, the Veteran underwent two additional VA examinations in March 2017 (conducted by a neuropsychologist and a physiatrist).  Each examined the claims file in conjunction with his/her examination.  

The neuropsychologist noted that the Veteran had no history of mental health diagnosis or treatment.  The Veteran described his mood as generally good.  He enjoyed helping his wife and meeting people.  He denied experiencing suicidal ideation or problems with sleep, appetite, or energy.  Regarding cognitive symptoms, he reported that he will forget things, but 20-30 minutes later it will come back to him.  He denied difficulties with attention, speech/language, reading, or decision making.  He had bilateral hearing loss that can impact his ability to understand others.  He was independent in performing self-care needs (activities of daily living).  He and his wife continued to live in a home they have owned for many years.  He reported that his daughter assists with cleaning; his grandson helps with mowing grass and maintaining the yard; and his son-in-law does their snow removal.  

Cognitive testing revealed a frontal-subcortical pattern, with variable attention and weaknesses in processing speed, executive functioning, and list learning.  However, memory retention, orientation, naming, and reading were intact.  Mini-Mental State Examination (MMSE) was 25/30 (-1 floor, -1 registration, -2 serial subtraction) with 3/3 recall and story memory was average for his age.  He reported minimal symptoms of depression.  Frontal-subcortical pattern of weaknesses on testing was consistent with a mild neurocognitive disorder, or mild cognitive impairment.  The examiner noted that the etiology was unknown; but vascular etiology was suspected given the pattern on testing and a history of multiple vascular risk factors, including hypertension, hyperlipidemia, and stage III chronic kidney disease.  Pattern of intact orientation, naming, and memory retention suggested that he does not have Alzheimer's disease at this time.

In addition to the Veteran's in-service head injury, he reported history of a possible second concussion (or mild TBI) as a result of a motor vehicle accident in the mid-1970s.  He stated that a woman hit the gas instead of the brake and hit the driver's side of his car.  He estimated his loss of consciousness as approximately 5 minutes.  Once he regained consciousness, a police officer reportedly told him that if he had not been driving a Lincoln, he may not have survived the crash.

The examiner found that the Veteran's cognitive deficits (including variable attention, limited memory encoding, variable memory retrieval, slowed
processing speed, and executive dysfunction) and any potential associated functional limitations in daily life (although he reported none) are believed to be attributable to the effects of his mild vascular neurocognitive disorder and other chronic medical conditions, and not  related to his history of mild TBI.  She noted that the Veteran's 1944 head injury is believed to have been mild, with full recovery expected within weeks following the injury.  The Veteran reported no significant residual symptoms in the years that followed; and he functioned well, working in the roofing business for 40 years after this injury.  None of his current symptoms were believed to be related to his 1944 mild TBI.  

Likewise, the VA neuropsychologist that the Veteran's cognitive deficits and associated functional limitations in daily life were attributable to the effects of his mild vascular neurocognitive disorder and other chronic medical conditions, and not related to his history of mild TBI.  She noted that the Veteran is retired and does not have significant occupational or social impairment.  The Veteran denied experiencing headaches or chronic pain since he began walking 1 1/2 miles every day.  There was no occupational or social impairment reported that would be related to his history of TBI.

Upon examination, the examiner noted that the Veteran had mild memory loss, such as forgetting names, directions or recent events.  He was fully oriented to date and location, although he reported that we were on the 10th floor of the hospital (where he checked in rather than the 3rd floor for the evaluation).  His affect was bright with congruent mood.  He wore bilateral hearing aids and was hard of hearing.  He requested that the examiner repeat a few questions, but appeared to comprehend well with repetition.  His responses to questions were often tangential and he tended to not respond to the examiner's attempt to redirect him to the question at hand.  He enjoyed telling stories from World War II, and insisted on completing his story when the examiner attempted to redirect him.  His speech was fluent with occasional word-finding pauses or circumlocution.  He continued to require redirection and repetition during administration of formal cognitive testing.  He was cooperative and pleasant, but became concerned about his wife waiting for him, so he declined completion of the last two planned tasks.  He was forthcoming during the evaluation, and the results were considered valid.  She noted that cognitive testing revealed variable attention and weaknesses in processing speed, executive functioning, and list learning (with intact memory retention over time).

The examiner reiterated that based on the above findings, the Veteran's cognitive deficits and associated functional limitations in daily life are believed to be attributable to the effects of his mild vascular neurocognitive disorder and other chronic medical conditions, and not related to his history of mild TBI; and that it is less likely than not that the Veteran has had any significant occupational or social impairment related to the mild TBI he incurred in service.  

The second examination was conducted by a physiatrist who noted that the Veteran sustained a mild TBI in 1944.  When questioned about residual conditions, the Veteran reported a bump on his head just posterior to his right ear.  Upon examination, the bump was nontender, and slightly raised.  There was no evidence of erythema or other active process.  Veteran had not sought any care for this bump.

The Veteran did not report problems with chronic headaches.  He believed he last had a headache a few weeks ago when he fell.  The Veteran's wife (since 1946) attended the examination.  She did not recall the Veteran having problems with chronic headaches.  Additionally, she did not recall the Veteran having problems with chronic headaches during the initial years of their marriage.  He did not recall seeking any medical care for headaches, or seeing a headache specialist.  The examiner noted that the only documentation with regard to headaches was in 2008. According to the medical records, these headaches were the result of sinusitis.  The examiner noted that otherwise, the available medical records were negative for any chronic headache.

Upon examination, the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  There were no subjective symptoms or neurobehavioral effects.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  The examiner observed the bump on the Veteran's head.  He noted that it remained slightly elevated, and nontender.  

The examiner found that it is as likely as not that the Veteran sustained a mild TBI without permanent residual as result of the accident in May 1994.  His rationale was based on the Veteran's testimony regarding loss of consciousness.  He noted that the loss of consciousness was brief in nature since Veteran was able to recall being underwater and struggling to free himself from the ladder.  If the Veteran had remained unconscious, underwater for more than 5-10 minutes, he would not have survived the accident.   He noted that this history establishes that the period of loss of consciousness was brief (fewer than 5 minutes).  The examiner noted that the Veteran also recalled being pulled out of the water by his hair.  As expected, the Veteran did experience some weakness, fatigue and sensitivity to sound over the next few weeks.  This recovery period is consistent with a mild traumatic brain injury.  The examiner opined that based on Veteran's testimony, as well as review of available medical records, there is no evidence of permanent residual as a result of this mild TBI.

With regards to headaches, the examiner once again noted that the Veteran (nor his wife) reported a problem with chronic headaches.  Moreover, the examiner noted that this was consistent with the findings of the 2014 VA examiner.  

Finally, the examiner opined that the bump on the Veteran's head (which is noted in previous examinations) is most likely a result of the accident


Analysis

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has established the first two elements of service connection.  The service treatment records reflect that the Veteran sustained a bump on the head which is consistent with his testimony.  The current medical evidence reflects that the Veteran sustained a mild TBI in service.  Finally, the current medical evidence reflects that he currently experiences cognitive deficits (including variable attention, limited memory encoding, variable memory retrieval, slowed processing speed, and executive dysfunction).  

It is the third element of service connection in which the Veteran's claim falls short.  The Board notes that although the service treatment records reflect treatment for a bump on the head, there are no findings of headaches, memory loss, concentration problems, or other cognitive deficits.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).    

However, in this case continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  In several examinations, the Veteran (and his spouse and daughter) have repeatedly stated that he has not had chronic headaches since service.  The Board acknowledges that he testified to concentration problems since service.  However, he denied them in VA examinations when in the process of seeking compensation.  Consequently, the Board finds that the relevant evidence, to include the lay statements of the Veteran, his spouse, and daughter, weigh against a finding of continuity of symptomatology.  

Even in the absence of continuity of symptomatology, an award of service connection would be appropriate if the competent medical evidence indicates that the headaches, memory loss, concentration problems, or other cognitive deficits are related to the Veteran's active service.  In this vein, the Veteran underwent several VA examinations.  However, all of the examiners concluded that the Veteran's headaches, memory loss, concentration problems, or other cognitive deficits are less likely than not related to service.  These findings were based on the fact that these symptoms were neither manifested in service or for many years after service and various cognitive testing.  With regards to headaches, the Veteran continues to deny that he suffers from chronic headaches.  Another VA examiner has noted vascular etiology is suspected given the pattern on testing and a history of multiple vascular risk factors, including hypertension, hyperlipidemia, and stage III chronic kidney disease.  The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they are based on a review of the record and were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by clear rationales; and no other competent evidence of record refutes the opinions.   In light of this, the Board places much weight on the totality of this competent medical evidence.  

To the extent that the Veteran believes his that his headaches, memory loss, concentration problems, or other cognitive deficits are related to service, the Board notes that he is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of headaches, memory loss, concentration problems, or other cognitive deficits fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that a lay person is not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.  In any case, the Board finds the Veteran's (and other) lay statements are outweighed by the competent medical evidence, as described above.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for headaches, memory loss, concentration problems, or other cognitive deficits is denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53-54 (1990).

Bump on head

The Board finds that service connection is warranted for a bump on the Veteran's head.  He has consistently stated (in Board testimony and at VA examinations) that he sustained a bump on the head and that he has had it since service.  He testified that a dermatologist told him that the bump on the head was related to service.  The Board was unable to locate such a nexus opinion from a dermatologist.  However, the March 2017 VA examiner (the physiatrist) provided a positive nexus opinion that has not been contradicted.  

The Board finds that the Veteran's consistent testimony and the March 2017 VA examiner's opinion are sufficient basis upon which to establish a nexus to service.  As such, all 3 elements for service connection have been met and grant service connection for a bump on the head is granted.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for headaches, memory loss, and concentration problems, to include as the residuals of a TBI, is denied.

Service connection for a bump on the head is granted.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


